Election/Restrictions
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly added claim 31 removes previously examined limitations of (A) “determine an uplink time synchronization status associated with the WTRU; send, to the network device, the determined uplink time synchronization status; receive, from the network device, a reference signal type in accordance with the determined uplink time synchronization status; receive, from the network device, a first beam management indication in response to the first beam correspondence indication; perform an uplink beam management based on the received first beam management indication, wherein the uplink beam management comprises being configured to send reference signals having the reference signal type from a subset of WTRU transmit beams based on the beam correspondence; determine a loss of the beam correspondence; send, to the network device, a second beam correspondence indication that indicates the loss of the beam correspondence; and adjust the uplink beam management based on the determined loss of the beam correspondence” and adds limitations (B) “determine whether the WTRU is uplink time synchronized; on a condition that the WTRU is uplink time synchronized, send, to the network device, an indication indicating that the WTRU is uplink time synchronized; receive, from the network device, a sounding reference signal (SRS) configuration based on the indication that the WTRU is uplink time synchronized; and send an SRS, to the network device, based on the SRS configuration and the beam correspondence” 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 31-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 12/30/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because Newly added claim 31 removes previously examined limitations of (A) “determine an uplink time synchronization status associated with the WTRU; send, to the network device, the determined uplink time synchronization status; receive, from the network device, a reference signal type in accordance with the determined uplink time synchronization status; receive, from the network device, a first beam management indication in response to the first beam correspondence indication; perform an uplink beam management based on the received first beam management indication, wherein the uplink beam management comprises being configured to send reference signals having the reference signal type from a subset of WTRU transmit beams based on the beam correspondence; determine a loss of the beam correspondence; send, to the network device, a second beam correspondence indication that indicates the loss of the beam correspondence; and adjust the uplink beam management based on the determined loss of the beam correspondence” and adds limitations (B) “determine whether the WTRU is uplink time synchronized; on a condition that the WTRU is uplink time synchronized, send, to the network device, an indication indicating that the WTRU is uplink time synchronized; receive, from the network device, a sounding reference signal (SRS) configuration based on the indication that the WTRU is uplink time synchronized; and send an SRS, to the network device, based on the SRS configuration and the beam correspondence” .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463